952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Lee SIMMONS, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY;  Metropolitan Life InsuranceCompany;  Electric Mutual Insurance Company,Defendants-Appellees.
No. 91-1220.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  (CA-90-1192-6-20K, CA-90-1234-6-20-K), Henry Michael Herlong, Jr., District Judge.
Roger Lee Simmons, appellant pro se.
James Hamilton Stewart, III, G. Scott Humphrey, Ogletree, Deakins, Nash, Smoak & Stewart, Greenville, S.C., William J. Toppeta, Metropolitan Life Insurance Company, New York City, Amy Carolyn Hendrix, William Stuart Davies, Jr., Nelson, Mullins, Riley & Scarborough, Columbia, S.C., for appellees.
D.S.C.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Judgment in this case was entered on September 25, 1991.   On October 2, Simmons filed a motion for new trial in the district court.   He noted this appeal on October 4, while his motion for new trial was pending.   We dismiss the appeal for want of jurisdiction.


2
The motion for new trial, filed within ten days of the entry of judgment, was timely under Fed.R.Civ.P. 59.   A timely Rule 59 motion renders ineffective a notice of appeal from the underlying judgment.   Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).


3
We accordingly lack jurisdiction to consider this appeal.   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.